UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7180


UNITED STATES OF AMERICA,

                  Plaintiff ─ Appellee,

          v.

JOHNNY GRAYSON,

                  Defendant ─ Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00046-FPS-JSK-1)


Submitted:   February 9, 2012              Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Grayson, Appellant Pro Se. Randolph John Bernard, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnny Grayson appeals from the district court’s order

denying   his    “Motion    Requesting       Home    Confinement       Due    to   New

Medical      Issues   and   Relocation       [of     his     supervised      release]

Because of Marriage.”          We have reviewed the record and find no

reversible error.       Accordingly, we affirm substantially for the

reasons stated by the district court.                United States v. Grayson,

No. 5:08-cr-00046-FPS-JSK-1 (N.D.W. Va. Aug. 23, 2011); see 18

U.S.C. §§ 3621(b), 3625 (2006); Prows v. Fed. Bureau of Prisons,

981   F.2d     466,   469-70     (10th    Cir.      1992);    United      States   v.

Laughlin, 933 F.2d 786, 789-90 (9th Cir. 1991).                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the    materials     before     the     court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2